Citation Nr: 0603291	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  00-22 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Edward M. Green, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1953 to 
February 1955.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO determined that there was clear and unmistakable 
error (CUE) in an April 7, 1955 rating decision that denied 
service connection for a duodenal ulcer.  The RO also granted 
service connection and assigned an initial 10 percent rating 
for a duodenal ulcer, effective February 16, 1955.  In 
September 2000, the veteran's attorney filed a notice of 
disagreement (NOD) with the initial rating assigned for the 
veteran's duodenal ulcer, and a statement of the case (SOC) 
was issued in October 2000.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in November 2000.  

In accordance with the veteran's request in his substantive 
appeal, the veteran was scheduled for a hearing in April 2004 
before a Veterans Law Judge (VLJ) in Washington, D.C.; 
however, the record indicates that the veteran failed to 
report for this hearing.   

In July 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of an initial rating in excess of 10 
percent for a duodenal ulcer (as reflected in a January 2005 
supplemental SOC (SSOC)).

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has continued its characterization of the claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Since the February 16, 1955 effective date of the grant 
of service connection, the veteran's duodenal ulcer has been 
moderate in severity, with no more than recurring episodes of 
severe symptoms two or three times a year averaging a week or 
more, or with continuous moderate manifestations, prior to 
April 8, 1959; episodes of recurring symptoms several times a 
year, from April 8, 1959 to November 1, 1962; or, recurring 
episodes of severe symptoms two or three times per year 
averaging   10 days in duration, or with continuous moderate 
manifestations, since      November 1, 1962.     


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.114, and Diagnostic Codes 7306 (as in 
effect prior to April 8, 1959, and from April 8, 1959 to 
November 1, 1962), and 7305 (as in effect since November 1, 
1962).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the October 2000 SOC, the January 2004 and January 
2005 SSOCs, the RO's August 2003 letter, and the October 2004 
letter sent from the Appeals Management Center (AMC), the 
veteran and his attorney have been notified of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  

The Board notes that during the relevant time period for 
consideration with regard to the veteran's claim for a higher 
initial rating (since the February 1955 effective date of the 
grant of service connection), the rating criteria for 
evaluation of a duodenal ulcer has been revised on two 
instances.  At the time of the effective date of the grant of 
service connection, the VA rating schedule provided that a 
duodenal ulcer was to be evaluated under Diagnostic Code 
7306, for a marginal (gastrojejunal) ulcer, and the criteria 
under Diagnostic Code 7306 was revised effective April 8, 
1959; effective November 1, 1962, the provisions for rating 
gastrointestinal disabilities were again revised to include 
distinct criteria under Diagnostic Code 7305 for duodenal 
ulcers, which has remained in effect (presently codified at 
38 C.F.R. § 4.114).  While the RO has not given the veteran 
explicit notice of all of the above revisions in rating 
criteria, the Board finds that its consideration of the 
rating criteria for all relevant time periods, in the first 
instance, does not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this respect, 
although the RO notified the veteran of the most recent 
criteria (see September 2000 SOC) and not the previous 
versions (in effect prior to April 1959, and from April 1959 
to November 1962), the current version is substantially 
similar to both previous versions.  The Board also points out 
that the pre-April 1959 criteria included a specific 
provision for a noncompensable rating (for a latent ulcer, 
post-operative and healed without subsequent symptoms in the 
past two years) and there is no similar provision in the 
present criteria, however, such a provision is clearly not 
applicable in this case given the detailed notation of ulcer 
symptomatology on induction into service as well as 
throughout service.  Hence, the Board finds that the RO's 
failure to notify the veteran of the former versions of the 
rating criteria constitutes at most, harmless error.  See ATD 
Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2004).       

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim. 

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its August 2003 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, employment records, records from other Federal 
agencies, or records from state and local agencies.  The RO 
also requested that the veteran submit any additional 
evidence in his possession.  In an October 2004 letter to the 
veteran, the AMC again requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies or state and local agencies, as well as requested 
that the veteran submit any additional evidence in support of 
his claim.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and           38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the October 2000 SOC 
explaining what was needed to substantiate the claim within 
one-month of the veteran's September 2000 NOD of the October 
1999 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the veteran has been notified of the VCAA duties to notify 
and assist in the RO's letter of August 2003, and the AMC's 
letter of October 2004; neither in response to those letters, 
nor at any other point during the pendency of this appeal, 
has the veteran informed the RO of the existence of any 
evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided herein.  As indicated below, the RO has arranged for 
the veteran to undergo VA examination in connection with the 
claim on appeal; however, the record indicates that the 
veteran's attorney has canceled the scheduled January 2005 
examination, and has not requested that such examination be 
rescheduled.  The veteran has also been afforded the 
opportunity to testify at an April 2004 hearing before a VLJ, 
and he failed to appear for the scheduled hearing.  In 
support of the veteran's claim, the veteran's attorney has 
submitted a copy of a July 1998 medical opinion from Dr. F. 
Pittman, as well as numerous statements on the veteran's 
behalf.  Significantly, neither the veteran nor his attorney 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's service medical records (SMRs) include a copy 
of an October 1950 report of the veteran's private 
hospitalization (prior to entrance into service) reflecting 
that on x-ray examination of the gastrointestinal region, the 
veteran's pylorus opened only after considerable hesitation 
and a constantly deformed tender spastic cap was visualized, 
although with no definite evidence of an ulcer crater.  It 
was noted that these findings were indicative of a duodenal 
ulcer.

The veteran's November 1953 service entrance examination 
notes that the veteran complained of recurrent epigastric 
pains and nausea, usually after meals, over the previous five 
years.  Also noted was the October 1950 private physician's 
report of an ulcer (discussed above), and the veteran's March 
1951 hospitalization at a military facility, during which was 
no ulcer was found and the veteran was deemed qualified for 
entrance into service (subsequent records indicate that his 
induction was deferred until late-1953).  The physician 
evaluating the veteran for induction purposes also indicated 
that since March 1951, the veteran had continued to have some 
symptoms but with lesser intensity, and that he was on a soft 
diet and pain medication.  Physical examination of the 
abdomen was negative, and an impression was noted of a 
probable pylarspasm.  A separate notation to the entrance 
examination report reflects a history of an ulcer, not 
verified at Fort Jay in March 1951.   
Subsequent SMRs include a March 1954 treatment report noting 
the veteran's complaint of epigastric pain, and a reported 
history of an ulcer.  An examination of the upper 
gastrointestional tract showed no abnormality of the 
esophagus and stomach, although special observation of the 
duodenal cap showed contraction and irregularity of outline 
that may have been due to scar formation from previous 
ulceration.  In August 1954, the veteran again complained of 
constant epigastric pain, with related nausea.  A 
gastrointestinal examination revealed that the duodenal bulb 
was deformed, tender and spastic, and had distortion of the 
mucosal pattern.  An impression was noted of a chronic 
duodenal peptic ulcer, probably currently active.  Later that 
month, the veteran was admitted to a military hospital with 
complaints of ongoing stomach pain.  The veteran reported 
that he had experienced stomach problems on and off for many 
years previously.  A gastrointestinal x-ray taken on 
admission revealed a chronic duodenal peptic ulcer, currently 
active.  The veteran was treated over a period of 
approximately one-month with medication and an ulcer 
convalescent diet.  In September 1954, he was transferred to 
another military hospital, where he received further 
treatment for his ulcer up until December 1954; the diagnosis 
on discharge was an ulcer, duodenal, not elsewhere 
classified, without obstruction, treated and improved. 

A January 1955 Medical Board report reflects a diagnosis of 
an ulcer, duodenum, not elsewhere classified, chronic, 
moderate, without obstruction, with continuous moderate 
manifestations, and existing prior to service.  The 
recommendation of the Board was that he was unfit for 
military duty as the result of his duodenal ulcer.  The 
veteran thereafter received a discharge from service on a 
medical basis.  

In its April 1955 rating decision, the RO denied service 
connection for an ulcer condition, on the basis that the 
veteran's claimed duodenal ulcer pre-existed service and was 
not aggravated therein.  

The medical evidence dated since the veteran's discharge from 
service, includes a December 1991 letter from Dr. D. Crane, 
stating that he had been treating the veteran over the 
previous two years.  This physician noted that the veteran 
constantly complained of severe gastrointestinal symptoms 
that he claimed to have had since his time in service.  The 
physician also noted that he had frequently prescribed for 
the veteran antacids and anti-ulcer medications.  

In his letter dated in May 1993, this physician again noted 
that he had been treating the veteran for several years for 
an ulcer, and stated that apparently this ulcer had developed 
while the veteran was serving in the military during the mid-
1950s.

In his July 1998 report, Dr. F. Pittman noted his review of 
the veteran's SMRs, and provided a summary of the extent of 
the gastrointestinal symptomatology manifested prior to, 
during and after the veteran's military service.  This 
physician expressed the conclusion that either the veteran's 
duodenal ulcer was not documented to be present prior to 
induction and thus should be considered to be directly 
related to military service, or there had been a pre-existing 
duodenal ulcer that was quiescent and asymptomatic prior to 
induction into the military but which, while on active duty, 
became severely symptomatic and thus was aggravated by 
military service.    

In its October 1999 decision, the RO determined that CUE had 
been committed in the April 1955 rating decision that denied 
service connection for a duodenal ulcer. The RO then granted 
service connection and assigned an initial 10 percent rating 
for a duodenal ulcer, effective February 16, 1955.  The RO 
indicated that the basis for the grant of service connection 
was that the veteran's duodenal ulcer pre-existed service and 
underwent aggravation therein; with regard to the assigned 
initial evaluation for the veteran's duodenal ulcer, the RO 
assigned a 10 percent rating based on the difference between 
the 20 percent level of disability shown on separation from 
service, and the 10 percent disabling ulcer disease symptoms     
noted prior to service entrance.

In July 2004, the Board remanded the veteran's claim for the 
veteran to undergo VA examination of his duodenal ulcer, to 
include specific medical findings regarding the 
manifestations of his ulcer prior to entry into service, as 
well as from separation from service through the present.  
Such examination was scheduled for January 2005, however, 
prior to the examination date the veteran's attorney 
cancelled the examination. 
III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;   
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In this case, the RO has evaluated the veteran's disability 
under the provisions of  38 C.F.R. § 4.114, Diagnostic Code 
7305, pertaining to duodenal ulcers.  While the RO has found 
the veteran's duodenal ulcer to be 20 percent disabling since 
service, by operation of 38 C.F.R. § 4.22 (as discussed in 
greater detail below) the RO has deducted 10 percent based on 
the level of pre-service disability, and assigned an initial 
evaluation of 10 percent, effective February 16, 1955.  The 
Board will initially address whether any rating in excess of 
20 percent is warranted with regard to the veteran's post-
service disability, under the VA rating schedule.

As indicated above, the rating criteria for evaluation of the 
veteran's service-connected duodenal ulcer, has been revised 
twice during the period since the February 1955 effective 
date of the grant of service connection.  The Board notes 
that as there is no indication that either versions of the 
revised criteria are intended to have retroactive effect, VA 
has the duty to adjudicate the claim (with respect to each 
revision) only under the former criteria for any time period 
prior to the effective date of the new rating criteria, and 
to consider the revised criteria for the time period 
commencing on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The Board emphasizes, as 
previously noted, that the consideration of all applicable 
rating criteria is appropriate notwithstanding that the RO 
has expressly notified the veteran only of the current 
version of the criteria (in effect since November 1, 1962), 
given that the current version is substantially similar to 
prior versions.  

At the time of the February 16, 1955 effective date of the 
grant of service connection in this case, Diagnostic Code 
7305, for duodenal ulcers, provided that this condition was 
to be evaluated under the criteria of Diagnostic Code 7306, 
for a marginal (gastrojejunal) ulcer.  Under Diagnostic Code 
7306, a 0 percent (noncompensable) rating was warranted for 
an ulcer that was latent, or postoperative, healed, without 
subsequent symptoms in the past two years.  A 10 percent 
rating was warranted for a mild ulcer, manifested by 
recurring symptoms only once or twice a year.  A 20 percent 
rating was warranted for a moderate ulcer, manifested by 
recurring episodes of severe symptoms two or three times a 
year averaging a week or more, or with continuous moderate 
manifestations.  A 40 percent rating was warranted when an 
ulcer was moderately severe and characterized by continuous 
manifestations of anemia, malnutrition and impairment of 
health, or with recurring incapacitating episodes averaging 
10 days in duration and occurring several times a year.  A 60 
percent rating was assigned for an ulcer that was severe and 
characterized by continuous manifestations of moderate 
anemia, with definite malnutrition and impairment of health, 
or frequently recurring hemorrhages with considerable loss of 
weight and anemia, or postoperative with definite partial 
obstruction shown by x-ray, and general impairment of health 
with frequent and prolonged episodes of vomiting.  An ulcer 
that was pronounced and manifested by continuous symptoms of 
marked anemia, malnutrition, and impairment of health without 
periods of remission, and totally incapacitating, warranted a 
100 percent rating.

Effective August 8, 1959, the rating criteria under 
Diagnostic Code 7306 was revised.  Under the amended version 
of this code, a 10 percent rating was warranted for a mild 
ulcer, characterized by brief episodes of recurring symptoms 
once or twice yearly.  A 20 percent rating was warranted for 
a moderate ulcer, manifested by episodes of recurring 
symptoms several times a year.  A 40 percent rating was 
assigned where an ulcer was moderately severe with 
intercurrent episodes of abdominal pain at least once a 
month partially or completely relieved by ulcer therapy, 
mild and transient episodes of vomiting or melena.  A 60 
percent rating was warranted for a severe ulcer, with the 
same manifestations as a pronounced ulcer, though less 
pronounced and with less continuous symptoms, with definite 
impairment of health.  An ulcer that was pronounced, and 
characterized by periodic or continuous pain unrelieved by 
standard ulcer therapy, with periodic vomiting, recurring 
melena or hematemesis, and weight loss, and totally 
incapacitating, warranted a 100 percent rating.

The criteria for evaluation of a duodenal ulcer was again 
revised effective November 1, 1962, with the addition to the 
VA rating schedule of distinct rating criteria under 
Diagnostic Code 7305, for a duodenal ulcer (presently 
codified at   38 C.F.R. § 4.114).  Diagnostic Code 7305 
provides that a 10 percent rating is warranted for a mild 
ulcer with recurring symptoms once or twice yearly.  A 20 
percent rating is warranted for a moderate ulcer that is 
characterized by recurring episodes of severe symptoms two 
or three times per year averaging 10 days in duration, or 
with continuous moderate manifestations.  An ulcer that is 
moderately severe and characterized by impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year, warrants a 40 
percent rating.  The highest available schedular evaluation, 
60 percent, is warranted where the ulcer is severe, with 
pain only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, and 
manifestations of anemia and weight loss productive of 
definite impairment of health.
Considering the competent evidence in light of the above-
cited criteria, the Board finds that since the effective 
date of the grant of service connection, there is no basis 
for any rating higher than 20 percent for the level of post-
service disability of the veteran's duodenal ulcer, under 
all applicable versions of the rating criteria.  As noted 
above, the Board has previously remanded the veteran's claim 
for an examination for his service-connected duodenal ulcer, 
to include for the entire time period since discharge from 
service; however, the record reflects that the veteran's 
attorney cancelled the examination, and has not requested 
that another examination be scheduled.  Thus, the Board must 
decide the claim based solely on the evidence already of 
record.  

With regard to the period since the February 1955 effective 
date of the grant of service connection though the August 
1959 initial revision in rating criteria, as well as up 
until the subsequent November 1962 change in criteria, there 
is no medical evidence whatsoever pertaining to the 
veteran's duodenal ulcer.  While a January 1955 in-service 
Medical Board report reflecting a diagnosis of a duodenal 
ulcer with continuous moderate manifestations, provides an 
apparent indication of the severity of the veteran's ulcer 
during the months immediately following discharge from 
service, this report in any event suggests a moderate level 
of disability, corresponding to a 20 percent rating under 
both versions of the former criteria.  The Board concludes 
that the next higher rating of 40 percent is not warranted 
under either of former rating criteria (under Diagnostic 
Code 7306), in the absence of evidence of a moderately 
severe ulcer with continuous manifestations of anemia, 
malnutrition and impairment of health, or with recurring 
incapacitating episodes averaging 10 days in duration and 
occurring several times a year, from February 16, 1955 
through April 8, 1959; or, of a moderately severe ulcer with 
intercurrent episodes of abdominal pain at least once a 
month partially or completely relieved by ulcer therapy, 
mild and transient episodes of vomiting or melena, from 
April 8, 1959 through November 1, 1962.  

For the period since November 1, 1962, the pertinent 
evidence includes a December 1991 letter from a private 
physician who had treated the veteran over the previous two 
years, which notes that the veteran had been prescribed 
antacids and anti-ulcer medications.  Also noted was the 
veteran's complaint of severe gastrointestinal symptoms 
since service.  However, this physician has not offered his 
own assessment of the same, and also has not provided any 
objective findings as to the nature and frequency of ulcer 
symptoms.  A May 1993 letter from this same physician 
contains no pertinent medical information for rating 
purposes, and a July 1998 report from another physician 
addresses the possible etiology of the veteran's ulcer but 
not any post-service manifestations.  Thus, the above 
findings do not support the assignment of the next higher 40 
percent rating under the most recent criteria (under 
Diagnostic Code 7305), for a moderately severe ulcer 
manifested by impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  

Hence, the Board finds that competent evidence since the 
effective date of the grant of service connection does not 
establish that the veteran's duodenal ulcer has been any 
more than 20 percent disabling, under the rating criteria 
for all applicable time periods.  As the veteran's duodenal 
ulcer has not met the criteria for at least the next higher, 
40 percent rating, at any point, it logically follows that 
the criteria for the maximum 100 percent evaluation under 
either applicable version of Diagnostic Code 7306 (from 
February 16, 1955 through November 1, 1962), or the maximum 
60 percent evaluation under Diagnostic Code 7305 (since 
November 1, 1962), likewise have not been met.

In addition to the determination of the appropriate rating 
for the veteran's duodenal ulcer since discharge from 
service, the veteran's attorney has specifically contested 
the RO's application of 38 C.F.R. § 4.22 to the evaluation 
of his ulcer disease. Pursuant to this regulation, where 
service connection is granted on the basis of aggravation of 
a pre-existing condition, in evaluating such disability VA 
is required to consider the degree of current disability 
over and above the degree existing at the time of entrance 
into service.  See 38 C.F.R. § 4.22.  In the present case, 
the RO has assigned an initial 10 percent rating, based upon 
the difference between the 20 percent level of disability 
since service, and the veteran's 10 percent disabling ulcer 
symptoms prior to service; the Board notes, however, that 
there is no evidence presented by either the veteran or his 
attorney, or otherwise of record, to contradict the RO's 
finding of a 10 percent pre-service level of disability.  
The Board also remanded the veteran's claim in July 2004 for 
further examination to specifically include a retrospective 
medical opinion regarding the extent of any pre-service 
disability, however, the veteran's attorney has cancelled 
the examination.  Thus, the Board has no choice but to 
consider the level of pre-service disability shown based 
only on the evidence of record.  There is also no legal 
basis to suggest that the application of section 4.22 to the 
instant case (given the extensive evidence of disability 
that pre-existing service and underwent aggravation therein) 
is inappropriate.    

The Board further points out that even if 38 C.F.R. § 4.22 
were shown to be inapplicable for any reason, which would 
entail rating the veteran's disability based entirely upon 
the severity of ulcer disease post-service, there would 
still be no definitive basis for a rating in excess of the 
currently assigned 10 percent based on the medical evidence 
since discharge from service.  In particular, given the 
absence of any pertinent evidence for over 35 years since 
service, as well as the limited nature of subsequent medical 
information, 10 percent appears to represent the appropriate 
rating for the veteran's disability on any basis 
(notwithstanding that the RO has evaluated the veteran's 
ulcer as 20 percent disabling since service, representing an 
even higher assessment of post-service disability that the 
veteran might otherwise be entitled to based on the evidence 
of record).     

Finally, the Board notes that there is no showing that the 
veteran's service-connected duodenal ulcer has, at any point 
since the effective date of the grant of service connection, 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to in the September 2000 SOC).  In this regard, the Board 
notes that there is simply no evidence to suggest that this 
disability has been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  
Under these circumstances, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial evaluation in excess of 10 
percent for a duodenal ulcer must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 10 percent for a duodenal 
ulcer is denied.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


